Per Curiam:
The right of the commonwealth to stand aside a juror, is no longer an open question. Nor is the right confined to trials for felonies, but may be exercised in cases of misdemeanors. And it applies as well to jurors brought into court on a special venire, as to those on the regular panel: Haines v. Commonwealth, 100 Pa. 317; Smith v. Commonwealth, 100 Pa. 324; Rudy v. Commonwealth, 128 Pa. 500. Nor was the rule changed by the thirty-seventh section of the criminal procedure act of 1860, which allows peremptory challenges to the commonwealth: Warren v. Commonwealth, 37 Pa. 45. We need not pursue the subject further; it is thoroughly exhausted.
We are unable to find error in the admission of the application of Charles O’Brien to the directors of the poor. James O’Brien was directly connected with this transaction, and, as *561an overt act of one of two joint conspirators, it was evidence against both.
Several of the assignments relate to the exclusion of evidence. As they do not conform to the rules of court they have not been considered. Those that allege error in the charge of the court are not sustained. The charge was correct upon the law and impartial upon the facts.
The judgment is affirmed, and it is ordered that the defendants surrender themselves forthwith to the custody of the high sheriff of Schuylkill county, for confinement in pursuance of the sentence of the court below.